Citation Nr: 0723815	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  02-04 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  The Board remanded this matter in 
December 2003.  


FINDING OF FACT

Competent medical evidence of record supports a finding that 
sleep apnea was incurred during the veteran's military 
service.  


CONCLUSION OF LAW

Sleep apnea was incurred during military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and implementing regulations apply 
in the instant case.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met as to the claim addressed on the merits 
herein.  Since the decision is favorable to, and does not 
prejudice the veteran, a lengthy discussion of VA's 
fulfillment of the VCAA in this claim is not necessary.  


Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A review of the service medical records reveals no findings 
pertaining to sleep-related problems.  

A May 1999 VA general medical examination report includes a 
diagnosis of sleep apnea, under treatment.  

A treating VA nurse practitioner opined in an April 2001 
progress note that, based on the veteran's history, it was as 
likely as not that his apnea originated in-service.  In 
contrast, a VA examiner in September and October 2002 
concluded that a sleep study was the objective basis upon 
which to diagnose sleep apnea and none had been accomplished 
until 1994.  As such, the examiner found that only through 
resort to speculation could apnea be tied to his period of 
service.  
 
While a 1994 sleep study is not of record, the VA examiner in 
2002 nevertheless noted that diagnoses of obstructive sleep 
apnea were frequently based on history alone and that the 
veteran's past history was "very convincing," and was 
consistent with a diagnosis of sleep apnea.  
 

A May 2005 VA respiratory examination report shows that the 
examiner, following his review of the claims files, opined 
that it "is as likely as not that the veteran's sleep apnea 
did begin during his [military] service career."  


In December 2006 the RO requested that the VA physician who 
examined the veteran in May 2005 provide the rationale for 
the opinion offered.  In response, the physician acknowledged 
that  a diagnosis of sleep apnea was not demonstrated in 
service.  Significantly, however, based on the history 
provided by the veteran and his spouse that the appellant 
periodically stopped breathing while sleeping while on active 
duty, the physician opined that sleep apnea started during 
his service career.  He added that "[o]nly the veteran's 
word relative to his wife's complaints is the most positive 
evidence that he did have sleep apnea in service."  The 
Board finds that this opinion is consistent with the 
examination findings reported in September 2002, where a VA 
examiner noted that the diagnosis of sleep apnea is 
"frequently made from history alone."  

In this case, a diagnosis of sleep apnea clearly exists.  
Further, of record are medical opinions rendered by a VA 
physician, who after reviewing the voluminous evidence of 
record, concluded that the veteran's diagnosed sleep apnea is 
related to his period of service.  The Board finds no basis 
to challenge the credibility of this appellant.  As such, the 
Board finds that service connection is in order.  38 U.S.C.A. 
§§ 1110, 1131, 5107.  


ORDER

Service connection for sleep apnea is granted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


